Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

A detection device for a wheel hub assembly having a rolling bearing, comprising: a phonic wheel made of magnetized material and mounted on a rotating ring of a rolling bearing; a shaped support element angularly constrained to the rotating ring of the rolling bearing and arranged directly between the phonic wheel and the rotating ring, the phonic wheel and the rotating ring being angularly locked together; a sensor radially facing the phonic wheel; and a protection device integral with the rotating ring of the rolling bearing, wherein the protection device comprises: an annular seat having an opening open towards the sensor, wherein the protection device is configured to protect the sensor both axially opposite to the opening and radially on radially opposite sides of the sensor; an axial protection screen placed in a first position axially in front of the sensor so as to axially protect the sensor and the phonic wheel; and a cylindrical protection screen integral with the axial protection screen in a second position radially on an outside of the sensor and the phonic wheel, wherein the cylindrical protection screen defines, together with the axial protection screen and the rotating ring, the annular seat, wherein the cylindrical protection screen is on a radially opposite side of the annular seat from the phonic wheel; wherein the axial protection screen is formed as one piece with the shaped support element and the cylindrical protection screen, wherein the axial protection screen together with the shaped support element and the cylindrical protection screen form a U-shape.

Although some features of the claim are found in various prior art references, none of the references disclose the combination of features. There is no motivation to combine the references to reach Applicant’s invention other than by impermissible hindsight reconstruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656